           Case 1:10-cv-02464-LAP Document 923 Filed 05/13/21 Page 1 of 1




May 13, 2021                                                            Daniel Ruzumna
                                                                        (212) 336-2034
                                                                        druzumna@pbwt.com

Hon. Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007

               Re:    In re: 650 Fifth Avenue and Related Properties,
                      08 Civ. 10934 (LAP), 10 Civ. 1627 (LAP)

Dear Judge Preska:

               We write on behalf of Defendants Alavi Foundation and 650 Fifth Avenue
Company in connection with the Court’s Order this afternoon asking whether the parties
“consent to extending the TRO (dkt. no. 2347 in 8-cv-10934) through Monday, May 17.” (08-
cv-10934 Dkt. No. 2358.)

               While Defendants maintain their previous objections to the existing TRO and the
preliminary injunction sought by the Peterson Creditors, Defendants do not object to the Court
extending the TRO until May 17, 2021 so that the Court can complete its opinion.

               Thank you for your consideration.

                                                      Respectfully submitted,



                                                      Daniel S. Ruzumna

Cc.    Counsel of Record




12753720
